DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 10/05/2020.  Claims 2-21 are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 03/25/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 15-19 of U.S. Patent No. 10,798,712. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.
Instant Application Claim 2 Claims
‘712 Patent Claim 1 Claims
An apparatus for a next generation vehicle-to-everything (NGV) station (STA), the apparatus comprising: processing circuitry; and memory, wherein the processing circuitry is
An apparatus of a Next Generation Vehicle-to-Everything (NGV) station (STA), the apparatus comprising: memory, and processing circuitry,
configured to: encode an NGV physical layer convergence procedure (PLCP) protocol data unit (PPDU) in accordance with an NGV physical (PHY) layer protocol for transmission of data outside the context of a basic service set (OCB), the NGV PPDU to include a midamble, and wherein a NGV PHY data payload of the NGV PPDU is encoded by low-density parity check (LDPC) coding.
configured to: encode a physical layer convergence procedure (PLCP) protocol data unit (PPDU) for transmission in a dedicated short-range communication (DSRC) frequency band allocated for vehicular communication by NGV STAs and legacy STAs, wherein if the PPDU is to include traffic for an NGV service offered by the NGV STA, the processing circuitry is configured to: encode the PPDU in accordance with an NGV enhanced physical (PHY) layer protocol, wherein if the processing circuitry encodes the PPDU in accordance with the NGV enhanced PHY layer protocol, the PPDU is encoded to include a mid-amble, low-density parity check (LDPC) coding,

wherein if the PPDU is to include a basic safety message (BSM), the processing circuitry is configured to: encode the PPDU in accordance with a legacy PHY layer protocol that is compatible with the legacy STAs.


Rationales:
From the above claim comparison, one can see that claim 2 of the instant application claims variously and essentially the same limitations as those in claim 1 of the ‘712 patent.  There are differences between the claims depicted in the bolded words and the strike-through words.  The difference depicted in the strike-through words appears to be broadening claim by omitting limitations.  Nevertheless, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference 802.11 p MAC defines transmission out of context of BSS (OCB), which enables the vehicles to broadcast safety messages without association.”  Thus, the claimed limitation of “for transmission of data outside the context of a basic service set (OCB)” recited in claim 2 of the instant application is equated to corresponding to the claimed limitation of “wherein if the PPDU is to include a basic safety message (BSM), the processing circuitry is configured to: encode the PPDU in accordance with a legacy PHY layer protocol that is compatible with the legacy STAs” recited in claim 1 of the ‘712 patent.  Thus, it is deemed obvious to those skilled in the art of claim drafting to using different wording but meaning is the same to draft claims in a later-filed patent application from reading claims in a prior-filed application issued into a patent.  A motivation for doing so would be to seek a well-rounded protection for a disclosed invention.  Moreover, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. 
Dependent claims 3-10 are deemed obvious over claims 1 and 11 of the ‘712 patent for the same rationales applied to base claim 1 as discussed above.
As per group claims 11-17, the claims appears to call for instructions having limitations variously and essentially mirrored functional limitations of claims 2, 3, 6, 7,8,4, and 5, respectively.  Thus, they are deemed obvious over claims 1 and 11 of the ‘712 patent for the same rationales applied to group claims 1-10 as discussed above.  In 
Instant Application Claim 18 claims
‘712 Patent Claim 18 claims
An apparatus for access point (AP), the apparatus comprising: processing circuitry; and memory, wherein the processing circuitry is
An apparatus of a Next Generation Vehicle-to-Everything (NGV) station (STA), the apparatus comprising: memory; and processing circuitry,
configured to: decode a next generation vehicle-to-everything (NGV) physical layer convergence procedure (PLCP) protocol data unit (PPDU) in accordance with an NGV physical (PHY) layer protocol for reception of data outside the context of a basic service set (OCB), the NGV PPDU to include a midamble; and decode a non-NGV PPDU for reception of data when not OCB, the non-NGV PPDU to exclude the midamble.
configured to: in a control channel (CCH) of a dedicated short-range communication (DSRC) frequency band allocated for vehicular communication: decode a first physical layer convergence procedure (PLCP) protocol data unit (PPDU) that announces an NGV service offered by another NGV STA, the first PPDU decoded in accordance with a legacy physical (PHY) layer protocol; and in a service channel (SCH) of the DSRC frequency band: decode a second PPDU that includes traffic for the NGV service, the second PPDU decoded in accordance with an NGV enhanced PHY layer protocol, wherein the NGV enhanced PHY layer protocol includes usage of a mid-amble, space-time block coding (STBC), or low-density parity check (LDPC) coding, wherein the legacy PHY layer protocol excludes usage of a mid-amble, .


Rationales:
From the above claim comparison, one can see that claim 18 of the instant application claims variously and essentially the same limitations as those in claim 18 of the ‘712 patent.  There are differences between the claims depicted in the bolded words and the strike-through words.  The difference depicted in the strike-through words appears to be broadening claim by omitting limitations.  Nevertheless, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.  In addition, the difference depicted in the bolded words appears to be using different wording but meaning is the 802.11 p MAC defines transmission out of context of BSS (OCB), which enables the vehicles to broadcast safety messages without association.”  Thus, the claimed limitation of “for reception of data outside the context of a basic service set (OCB)” recited in claim 18 of the instant application is equated to corresponding to the claimed limitation of “in a control channel (CCH) of a dedicated short-range communication (DSRC) frequency band allocated for vehicular communication: decode a first physical layer convergence procedure (PLCP) protocol data unit (PPDU) that announces an NGV service offered by another NGV STA, the first PPDU decoded in accordance with a legacy physical (PHY) layer protocol” recited in claim 18 of the ‘712 patent.  Thus, it is deemed obvious to those skilled in the art of claim drafting to using different wording but meaning is the same to draft claims in a later-filed patent application from reading claims in a prior-filed application issued into a patent.  A motivation for doing so would be to seek a well-rounded protection for a disclosed invention.  Moreover, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. 
Dependent claims 19-21 are deemed obvious over claims 18-19 of the ‘712 patent for the same rationales applied to base claim 18 as discussed above.

Allowable Subject Matter
It is noted that claims 2-21 of the instant application claim variously and essentially the same limitations as those in claims 1, 11, and 15-19 of the ‘712 patent.  

Conclusion
The prior/related art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ramasamy (US 2017/0374530).
Baek et al. (US 11,197,188).
Hwang et al. (US 11,140,527).
Yang et al. (US 2021/0084460).
Yang et al. (US 2021/0012661).
Baek et al. (US 2020/0367030).
Lee et al. (US 2020/0214002).
Martinez et al. (US 20200162587).
Cao et al. (US 2019/0173710).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization 







/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        February 25, 2022